Title: To Thomas Jefferson from James McGurk, [on or before 19 April 1802]
From: McGurk, James
To: Jefferson, Thomas


            
              [on or before 19 Apr. 1802]
            The Petition of James McGurk
            Respectfully sheweth—
            That he has Lately been tried in the Circuit Court of the Distorit of Columbia (for suposed murder) found guilty and sentenced to suffer death, which sentence no doubt will be put into Execution ere Long Unless Prevented by the interference of your Excellency, in whose benevelence only depends the excistance of the Unfortunate wretch James MGurk who will be hurried into eternity and meet that alwise Judge Unprepared—
            Death is a terror to the human heart, but more so, to Such a wretch as I am—
            The Charactor of the nation over which you now preside is Known for the mildness of its Laws and the humainety of those that Executes them
            your Excellency Predicessor is also Known for their humainety and never Suffered a wretch to be put to death where they with safity could prevent it
            Surely then I cannot be without hops of my Days being Prolonged in a Land over which a Jefferson presides—in your Excellency is the hopes of the nation over which you now preside and the hopes of the Unfortunate James McGurk,
            Therefore the Almighty I trust will derect and support your Excellency in all your Proceedings and derect you to releve the distressed whenever it is in your Excellency power to do it with Safity, which may be done in the Present Case, and grant such relief as you may think proper, and your Petitioner will as in duty bound iver pray—	
            James McGurk	
            
              I throw my Self at your feet for mercy on my life hoping you will not See Inosent Blood Spild
            
          